DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armel et al.(US 20191166838;06/06/2019 using Provisional Application 62/368,199 priority date of 07/29/20216). Armel et al. teach the instant herbicide compound ethyl [3-[2-chloro-4-fluoro-5-(1-methyl-6-trifluoromethyl-2,4-dioxo-1,2,3,4- tetrahydropyrimidin-3-yl)phenoxy ]-2-pyridyloxy]acetate. This compound is Armel et al’s herbicide compound (I).1 at paragraph 266. Armel et al. at page 15 teach  “b5” herbicides that can be combined with ethyl [3-[2-chloro-4-fluoro-5-(1-methyl-6-trifluoromethyl-2,4-dioxo-1,2,3,4- tetrahydropyrimidin-3-yl)phenoxy ]-2-pyridyloxy]acetate. The b5 herbicides includes bicyclopyrone, isoxaflutole, mesotrione, tembotrione, tolpyralate or topramezone.  Armel et al. do not teach the ratio range of 1:1 to 1:100 for the combination of  ethyl [3-[2-chloro-4-fluoro-5-(1-methyl-6-trifluoromethyl-2,4-dioxo-1,2,3,4- tetrahydropyrimidin-3-yl)phenoxy ]-2-pyridyloxy]acetate to b5 herbicide. It naturally flows absent a disclosure of any ratio range between the two compounds in a reference, a ratio range of 1:1 is expected which suggests the instant invention. It is obvious to Artisan in the field to combine compounds of the same utility absent a showing of unexpected activity between the two herbicides being combined. 

Claim(s) 1,2 is/are rejected under 35 U.S.C. 103 as being unpatentable over North et al.(US 20090233796; 09/17/2009). North et al. teach the instant herbicide compound ethyl [3-[2-chloro-4-fluoro-5-(1-methyl-6-trifluoromethyl-2,4-dioxo-1,2,3,4- tetrahydropyrimidin-3-yl)phenoxy ]-2-pyridyloxy]acetate. This compound is North et al’s herbicide compound II at paragraph 0009. North et al. at paragraphs 22-23 teach that the herbicide meostrione or isoxaflutole can be combined with ethyl [3-[2-chloro-4-fluoro-5-(1-methyl-6-trifluoromethyl-2,4-dioxo-1,2,3,4- tetrahydropyrimidin-3-yl)phenoxy ]-2-pyridyloxy]acetate. North et al. do not teach the ratio range of 1:1 to 1:100 for the combination of  ethyl [3-[2-chloro-4-fluoro-5-(1-methyl-6-trifluoromethyl-2,4-dioxo-1,2,3,4- tetrahydropyrimidin-3-yl)phenoxy ]-2-pyridyloxy]acetate to meostrione or isoxaflutole herbicide. It naturally flows absent a disclosure of any ratio range between the two compounds in a reference, a ratio range of 1:1 is expected which suggests the instant invention. It is obvious to Artisan in the field to combine compounds of the same utility absent a showing of unexpected activity between the two herbicides being combined. 





Claims 1,2 is/are rejected under 35 U.S.C. 103 as being obvious over Tohyama et al. (USPN 6537948; 03/25/2003). The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Tohyama et al. teach the instant herbicide compound ethyl [3-[2-chloro-4-fluoro-5-(1-methyl-6-trifluoromethyl-2,4-dioxo-1,2,3,4- tetrahydropyrimidin-3-yl)phenoxy ]-2-pyridyloxy]acetate. This compound is Tohyama et al’s herbicide compound 2-3 in Table 2 at column 92 . Tohyama et al. at column 51 lines 17-27 teach that the herbicide meostrione or isoxaflutole can be combined with ethyl [3-[2-chloro-4-fluoro-5-(1-methyl-6-trifluoromethyl-2,4-dioxo-1,2,3,4- tetrahydropyrimidin-3-yl)phenoxy ]-2-pyridyloxy]acetate. Tohyama et al. do not teach the ratio range of 1:1 to 1:100 for the combination of  ethyl [3-[2-chloro-4-fluoro-5-(1-methyl-6-trifluoromethyl-2,4-dioxo-1,2,3,4- tetrahydropyrimidin-3-yl)phenoxy ]-2-pyridyloxy]acetate to meostrione or isoxaflutole herbicide. It naturally flows absent a disclosure of any ratio range between the two compounds in a reference, a ratio range of 1:1 is expected which suggests the instant invention. It is obvious to Artisan in the field to combine compounds of the same utility absent a showing of unexpected activity between the two herbicides being combined. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616